DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8)  in the reply filed on 05/04/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 recites “paste-like”. It is vague and indefinite as it is unclear whether the term “paste-like” is intended to mean specific consistency or the material or the material being liquid form such as paste. Applicant is urged to clarify this in the next office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2017/0355187 A1) in view of “Porous elastomeric beads from crosslinked emulsions” by O. Dufuad E. Favre et al., Applied Polymer Science, November 27, 2001, pages 1-5.
For claim 1 -2 and 4-8, Hashimoto teach ink including water, pigment, siloxane material specifically PDMS in precursor liquids ([0032], [0124]-[0168][0185]-[0187]) in paste form.
However, Hasimoto do not teach using PDMS microbeads. 
O. Dufaud et al. teach production of porous polymeric particles, specifically porous elastomeric beads from cross-linked emulsions, which includes using water, n-heptane (polymer), surfactant and PDMS (Figure 1, Schematics of water/PDMS emulsion crosslinking procedure). 
It would have been obvious to modify the ink composition taught by Hasimoto, and use PDMS (microbeads), as taught by O. Dufaud et al. for providing desired functional benefit of efficient ejection to print (see [0002]-[0006]) as the ink includes other micro-particles in resin form. It is noted that remainder of claim limitation, pertaining to PDMS microbead suspension to carrier liquid (water) as taught by Hasimoto in view of O’Dufaud would have been obvious optimization to provide necessary consistency in the ink. It is noted that claims pertaining to functionality of the materials, wherein the PDMS precursor liquids forms capillary bridges between two or more PDMS microbeads at a time; wherein the PDMS precursor liquid completely encompasses the PDMS microbeads and forms capillary bridges between PDMS microbeads are intended language or functionality of the materials  which would exist in the combination taught above.  Furthermore, claim [8] states the ink composition being in gel form, it would have been obvious from Hasimoto in view of O’Dufaud et al to change the consistency of the ink in printing based on the type of nozzle and printing process required, and such would have been within the level of one ordinary skill in the art.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0346997; US 2022/0106547 A1; US 2017/0361534 A1 [0088]); US 2018/0110901 A1 ([0305]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743